 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLEN D. COLLINS,                                      No. 2:17-cv-2307 MCE CKD P
12                         Plaintiff,
13              v.                                         ORDER
14   DIOCESE OF SACRAMENTO, et al.,
15                         Defendants.
16

17              Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed January 3, 2019, the undersigned screened the complaint and

19   dismissed it with leave to amend within thirty days. (ECF No. 10.) The thirty-day period has

20   now passed and plaintiff has not filed an amended complaint. Plaintiff will be given one more

21   opportunity to file an amended complaint, and failure to do so will result in a recommendation

22   that this action be dismissed for failure to prosecute.

23              Accordingly, IT IS HEREBY ORDERED that within twenty-one days of service of this

24   order, plaintiff shall file an amended complaint. Failure to file an amended complaint will result

25   in a recommendation that this action be dismissed for failure to prosecute.

26   Dated: February 20, 2019
                                                          _____________________________________
27
                                                          CAROLYN K. DELANEY
28   13:coll2307.fta                                      UNITED STATES MAGISTRATE JUDGE
                                                           1
